         Case 7:19-cr-00080-NSR Document 100 Filed 02/05/21 Page 1 of 1




UNITED STATES OF AMERICA
SOUTHERN DISTRICT OF NEW YORK
                                           x
USA
                                                             19 Cr. 80-01 (NSR)
          - against -

RAYMOND BRYANT,                                             ORDER ACCEPTING
                                                            PLEA ALLOCUTION
                             Defendant.
                                           x
NELSON S. ROMÁN, U.S.D.J.:

       The Court has reviewed the transcript of the plea allocution in the above-entitled case,

the charging papers, and all other pertinent parts of the record. The Report and Recommendation

of the Honorable Judith C. McCarthy, United States Magistrate Judge, dated November 20,

2020, is approved and accepted.



                                                    SO ORDERED.




                                                    Hon. Nelson S. Román,
                                                    United States District Judge

Dated: White Plains, NY
       February 5, 2021




           2/5/2021
